Citation Nr: 1532109	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  15-02 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from August 1989 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD and confirmed and continued the previous denial of service connection for bilateral hearing loss.  

The Veteran disagreed with the October 2013 decision and in November 2014, a statement of the case was furnished as to both issues.  In his January 2015 VA Form 9, the Veteran indicated that he was appealing only the PTSD issue.  The bilateral hearing loss issue was not perfected for appeal and is not for consideration.  

Evidence of record shows Axis I diagnoses in addition to PTSD.  Thus, the Board has rephrased the appeal issue to consider service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran contends he currently has PTSD related to active service.  His DD Form 214 shows service in Southwest Asia from September 1990 to March 1991.  

The Veteran underwent a VA initial PTSD examination in August 2013.  The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD under DSM-IV.  He further stated that dyssomnia, not otherwise specified, was not related to military service.  

In his January 2015 VA Form 9, the Veteran reported that he continues to receive treatment at the VA Medical Center in Orlando and has a confirmed diagnosis.  The Veteran subsequently submitted VA treatment records.  A February 2015 VA mental health diagnostic study note indicates that a PTSD diagnosis was suggested.  It was noted, however, that the information was based on a self-report assessment and was not sufficient to use alone for diagnostic purposes.  Notwithstanding, the psychologist provided a diagnosis of PTSD, chronic; persistent depressive disorder.  

Evidence of record suggests a current diagnosis of PTSD and depressive disorder.  Under these circumstances, additional VA examination is needed to determine whether the Veteran now meets the appropriate diagnostic criteria for PTSD and whether current depressive disorder is related to active service.  See 38 C.F.R. § 3.159(c)(4) (2014).  

In requesting another examination, the Board notes that effective March 19, 2015, VA adopted as final an interim rule adopting the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The provisions of the final rule shall apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The Secretary does not intend for the provisions of this final rule to apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).  Per the VA Form 8, this appeal was certified to the Board in February 2015.  Thus, the provisions of DSM-5 are for application.  

Updated VA treatment records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request treatment records from the VA Medical Center in Orlando, Florida, for the period from March 2015 to the present.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be available for review.  

The examiner is requested to identify any Axis I disorders pursuant to DSM-5.  If the Veteran is diagnosed with PTSD, the examiner is requested to state whether any reported stressor (based on service in Southwest Asia) is adequate to support the diagnosis of PTSD and whether it is related to fear of hostile military or terrorist activity.  

As to any acquired psychiatric disorder other than PTSD, to include the currently diagnosed depressive disorder, the examiner is requested to opine whether it is at least as likely as not related to active military service or events therein.  If the examiner finds PTSD related to military service, he/she should also opine whether any other acquired psychiatric disorder is at least as likely as not proximately due to or aggravated by the PTSD.  If aggravation is found, the examiner should identify a baseline level of disability.  A complete rationale for any opinion expressed must be provided.  

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



